 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   LEXI NEGIN, SBN #250376
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     MARCO GUZMAN
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     )   Case No. 2:21-MJ-00078-DB
                                                   )
12                    Plaintiff,                   )   STIPULATION AND [PROPOSED] ORDER
                                                   )   TO VACATE DETENTION HEARING
13   vs.                                           )
                                                   )   Date: June 3, 2021
14   MARCO GUZMAN,                                 )   Time: 2:00pm
                                                   )   Judge: Jeremy D. Peterson
15                    Defendant.                   )
                                                   )
16                                                 )

17           IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
18   Attorney, through Ross Pearson, Assistant United States Attorney, counsel for Plaintiff and
19   Heather Williams, Federal Defender, through Assistant Federal Defender Lexi Negin, counsel
20   for Defendant Marco Guzman, that the Detention Hearing scheduled for June 3, 2021 may be
21   vacated.
22           Defense counsel requires additional time to develop a suitable release plan for defendant.
23   Defendant withdraws his request for a detention hearing. Defendant submits on detention
24   pursuant to 18 U.S.C. §3142 et. al. without prejudice to bring a motion at a future date if a
25   suitable release plan can be proposed.
26
27              Remainder of page intentionally left blank. Signatures immediately to follow.
28

      Stipulation and [Proposed] Order to Vacate        -1-        United States v. Guzman, 2:21-mj-00078-DB
      Detention Hearing
 1                                                 Respectfully submitted,

 2                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 3
     Date: June 2, 2021                            /s/ Lexi Negin
 4                                                 LEXI NEGIN
                                                   Assistant Federal Defender
 5                                                 Attorneys for Defendant
 6                                                 MARCO GUZMAN

 7
 8   Date: June 2, 2021                            PHILLIP A. TALBERT
                                                   Acting United States Attorney
 9
                                                   /s/ Ross Pearson
10
                                                   ROSS PEARSON
11                                                 Assistant United States Attorney
                                                   Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to Vacate     -2-         United States v. Guzman, 2:21-mj-00078-DB
      Detention Hearing
 1                                        (PROPOSED)ORDER

 2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
 3   stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
 4   its order. It is hereby ordered that the detention hearing is vacated. The matter being submitted
 5   to the Court, the Court orders that the defendant is hereby ordered detained without prejudice to
 6   bring a motion if he has a suitable release plan to propose.
 7
 8   IT IS SO ORDERED.
 9
     Dated: June 2, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to Vacate      -3-           United States v. Guzman, 2:21-mj-00078-DB
      Detention Hearing
